                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY A JAMES,                                   Case No. 18-cv-07130-SI
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT'S
                                   9             v.                                         MOTION FOR EXTENSION OF TIME
                                  10     TEMPUR SEALY INTERNATIONAL,                        Re: Dkt. No. 50
                                         INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant has filed a motion seeking an extension of time to respond to the Amended

                                  15   Complaint, which plaintiff filed pro se on June 20, 2019. Dkt. No. 50. The Court GRANTS

                                  16   defendant’s motion for an extension of time and clarifies that this case remains STAYED pending

                                  17   appointment of pro bono counsel for plaintiff. See Dkt. No. 44. No answer shall be due from

                                  18   defendant until the Court lifts the stay and/or orders otherwise.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 26, 2019

                                  22                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
